Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 1 of 24 Page ID #:2055

      1   GLYNN & FINLEY, LLP
          ADAM FRIEDENBERG, Bar No. 205778
      2   JONATHAN A. ELDREDGE, Bar No. 238559
          ADAM M. RAPP, Bar No. 280824
      3   One Walnut Creek Center
          100 Pringle Avenue, Suite 500
      4   Walnut Creek, CA 94596
          Telephone: (925) 210-2800
      5   Facsimile: (925) 945-1975
          Emails:     afriedenberg@glynnfinley.com
      6               jeldredge@glynnfinley.com
                      arapp@glynnfinley.com
      7

      8   LAW OFFICE OF WILLIAM REILLY
          WILLIAM B. REILLY, Bar No. 177550
      9   86 Molino Avenue
          Mill Valley, CA 94941-2621
     10   Telephone: (415) 225-6215
          Facsimile: (415) 225-6215
     11   Email:       bill@williambreilly.com
     12   Attorneys for Plaintiffs
     13                         UNITED STATES DISTRICT COURT
     14                        CENTRAL DISTRICT OF CALIFORNIA
     15   KIMBERLY CUSACK-ACOCELLA, )
          an individual, SCOTT LANGER, an )         Case No. 8:18-cv-01009-AG (KESx)
     16   individual, MICHAEL HENRY, an         )
          individual, JANICE SMOTHERS, an )         PLAINTIFFS’ BRIEF RE
     17   individual, and GRACE OUDIN, an )         SOVEREIGN’S FAILURE TO
          individual, KASSI NYE, an individual, )   RESPOND TO DISCOVERY
     18   and LISE STEPHENS, an individual, )
          on behalf of themselves and on behalf )   Date:    April 4, 2019
     19   of all others similarly situated,     )   Time:    9:30 a.m.
                                                )   Crtrm:   6D (Santa Ana Division)
     20                     Plaintiffs,         )   Judge:   Hon. Karen E. Scott
                                                )
     21         vs.                             )
                                                )
     22                                         )
          DUAL DIAGNOSIS TREATMENT )
     23   CENTER, INC., a California            )
          corporation doing business as         )
     24   SOVEREIGN HEALTH, TONMOY )
          SHARMA, an individual, KEVIN          )
     25   GALLAGHER, an individual, DAVID )
          TESSERS, an individual, and ALLIED )
     26   BENEFIT SYSTEMS, INC., an             )
          Illinois corporation,                 )
     27                                         )
                            Defendants.         )
     28                                         )


                       PLAINTIFFS’ BRIEF RE SOVEREIGN’S DISCOVERY
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 2 of 24 Page ID #:2056


      1         On March 29, 2019, the Court held an informal discovery conference among
      2   Plaintiffs and Defendant Dual Diagnosis Treatment Center, Inc. (“Sovereign”).
      3   Following that conference, the Court ordered the parties to meet and confer as to
      4   two issues identified in Plaintiffs’ brief: Sovereign’s incomplete document
      5   production and email searches. (Dkt. No. 138.) The parties met and conferred and
      6   Plaintiffs request the Court’s guidance on the remaining issues. (Exhs. A-B.)
      7         Email Searches. Sovereign confirmed that its email search was limited in
      8   nature. (Exh. A at 1.) First, it excluded a search of one of the most important
      9   custodians, defendant Tonmoy Sharma, who has been described by Sovereign as
     10   “the ultimate decisionmaker for important decisions at Sovereign.” (Exh. C at
     11   16:8-9.) Second, the search terms were primarily directed at external
     12   communications with Allied and Burnham rather than internal communications
     13   among Sovereign’s management staff.
     14         In order to remedy this limited search, Plaintiffs provided Sovereign a
     15   proposed list of custodians, a date range and search terms to conduct an adequate
     16   search of the Sovereign email server. (Exh. B at 2-4.) Plaintiffs went through the
     17   same process with third-party Burnham when it subpoenaed Burnham’s records,
     18   and Burnham produced documents without issue. Sovereign, however, rejected
     19   Plaintiffs’ request to conduct a reasonably tailored search. Thus, Plaintiffs request
     20   that the Court order Sovereign to conduct a search based on the terms set out in
     21   Plaintiffs’ email, and produce documents by April 16, 2019 (the fact discovery
     22   cutoff date).
     23         Bank Records. Sovereign has indicated it has additional bank records (Exh.
     24   A at 1-2) and that Mr. Tessers would be able to assist in locating “additional useful
     25   documents” (id. at 3). Plaintiffs request that the Court order that the search for
     26   bank records be completed and documents produced by April 16, 2019.
     27         Payroll Deductions. Plaintiffs sought payroll deduction information (i.e., the
     28   amount Sovereign deducted from its employees’ paychecks to pay for their health
                                               -1-
                          PLAINTIFFS’ BRIEF RE SOVEREIGN’S DISCOVERY
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 3 of 24 Page ID #:2057


      1   insurance) in two forms: (1) a special interrogatory requiring Sovereign to itemize
      2   the payroll deductions (Exh. D at 8:14-9:9); and (2) documents related to payroll
      3   deductions. Sovereign responded to the former by invoking FRCP 30(d), and then
      4   failed to identify or produce documents responsive to the latter. In other words,
      5   Sovereign has provided no responsive information on a central issue in the case.
      6         Sovereign claims it has complied with its obligations to produce documents
      7   related to payroll deductions because (1) it provided a spreadsheet for deductions in
      8   2015 (i.e., two years before the relevant time period); (2) it provided a spreadsheet
      9   for 2017 open enrollment benefit elections (dated December 21, 2016), which by
     10   Sovereign’s own admission does not contain the amount of deductions; and (3) a
     11   document showing the amounts to be deducted per paycheck. (Exh. A at 2.) No. 1
     12   is irrelevant, and Nos. 2 and 3 do not provide sufficient information. No. 2 is a
     13   spreadsheet from 2016 about benefit elections in 2017. However, the enrollees in
     14   the Plan change from month to month as people are removed or added, and by law
     15   enrollees are able to change their benefit elections throughout the year in certain
     16   circumstances (e.g., change in marital status or number of dependents). Thus, this
     17   information may be useful in determining the amount of payroll deductions in
     18   January 2017, but does not assist the parties for the months thereafter.
     19         As a compromise, Plaintiffs offered to withdraw these requests if Sovereign
     20   would stipulate that the information contained within a spreadsheet prepared by
     21   Sovereign and produced by Michael Henry (Sovereign’s former Director of Human
     22   Resources) was accurate—the spreadsheet outlines all payroll deductions made in
     23   2017 and 2018. (Exh. B at 6.) Sovereign has not accepted the offer. The
     24   spreadsheet is PLTF_0000545, which has previously been produced, and a copy of
     25   which was provided to Sovereign during meet and confer efforts.
     26         Plaintiffs request that the Court order that Sovereign either (1) stipulate that
     27   PLTF_0000545 accurately reflects the amount of employee deductions made from
     28   Sovereign employees in 2017 and 2018; or (2) by April 16, 2019, search for and
                                           -2-
                      PLAINTIFFS’ BRIEF RE SOVEREIGN’S DISCOVERY
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 4 of 24 Page ID #:2058


      1   produce documents sufficient to show all employee deductions made during 2017,
      2   including contacting Sovereign’s former payroll provider Ceridian to acquire such
      3   information.
      4         Corporate Formalities. Sovereign has produced corporate documents,
      5   including board minutes and resolutions, from 2016 and earlier; it has not produced
      6   any such corporate documents (despite references in emails that meetings occurred)
      7   for 2017 and 2018. Plaintiffs request that the Court order Sovereign to search,
      8   including making a request to Sovereign’s corporate counsel for such documents,
      9   and produce such documents by April 16, 2019.
     10         Mr. Sharma’s Ownership of Sovereign. Sovereign has admitted that no such
     11   documents have been produced, but that Mr. Sharma himself may be able to locate
     12   such documents. Plaintiffs request that the Court order Sovereign to search,
     13   including involving Mr. Sharma in the search process, and produce such documents
     14   by April 16, 2019. This information is relevant as Plaintiffs have made alter ego
     15   allegations, and evidence produced in the case indicates that Sovereign funded the
     16   Plan through a web of affiliated companies.
     17         Document Productions. In Sovereign’s meet and confer correspondence, it
     18   has made clear that it has not completed its document productions. (See, e.g., Exh.
     19   A at 1 (“I have not yet produced all these emails, as I have not yet had a chance to
     20   review them.”) As the fact discovery cutoff is approaching, Plaintiffs request that
     21   Sovereign be ordered to finish all document productions by April 16, 2019.
     22         Declaration Regarding Compliance. Similar to before, Plaintiffs request that
     23   Sovereign be ordered to submit a declaration stating that it has complied with the
     24   Court’s discovery orders, including Dkt. No. 138, by April 16, 2019.
     25

     26         Dated: April 3, 2019                    GLYNN & FINLEY, LLP
     27
                                                        By       /s/ Jonathan A. Eldredge
     28                                                      Attorneys for Plaintiffs
                                              -3-
                         PLAINTIFFS’ BRIEF RE SOVEREIGN’S DISCOVERY
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 5 of 24 Page ID #:2059
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 6 of 24 Page ID #:2060
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 7 of 24 Page ID #:2061
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 8 of 24 Page ID #:2062
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 9 of 24 Page ID #:2063
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 10 of 24 Page ID
                                 #:2064
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 11 of 24 Page ID
                                 #:2065
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 12 of 24 Page ID
                                 #:2066
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 13 of 24 Page ID
                                 #:2067
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 14 of 24 Page ID
                                 #:2068
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 15 of 24 Page ID
                                 #:2069
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 16 of 24 Page ID
                                 #:2070
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 17 of 24 Page ID
                                 #:2071
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 18 of 24 Page ID
                                 #:2072
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 19 of 24 Page ID
                                 #:2073
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 20 of 24 Page ID
                                 #:2074
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 21 of 24 Page ID
                                 #:2075
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 22 of 24 Page ID
                                 #:2076
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 23 of 24 Page ID
                                 #:2077
Case 8:18-cv-01009-ODW-KES Document 140 Filed 04/03/19 Page 24 of 24 Page ID
                                 #:2078
